PER CURIAM.
We affirm: 1) the Final Order Determining Entitlement to Attorney’s Fees and Awarding Same and 2) the Amended Final Judgment. It was within the trial court’s jurisdiction to determine an issue of state law, Zaklama v. Mount Sinai Medical Ctr., 906 F.2d 650 (11th Cir.1990), and to enter a judgment in favor of the law firms Anderson, Moss, Parks, Meyers & Sherouse, and Hicks, Anderson & Blum on their charging hens to recover attorneys’ fees from American Savings and Loan Association. Manufacturers Hanover Trust Co. v. Crossland Sav., FSB, 177 A.D.2d 78, 581 N.Y.S.2d 744 (1992). As the trial court correctly recognized, the resolution of issues regarding the Office of Thrift Supervision’s scope of authority to enter the cease and desist orders falls within the purview of the Federal court, rather than the Florida court. Id.; 12 U.S.C.A. § 1818(i) (West 1989 & Supp.1995). American’s remaining points lack merit.
Affirmed.